Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Mashiki et al (US PG Pub No. 2009/0255510) teaches 
A variable valve control device applied to an internal combustion engine provided with a variable valve mechanism capable of varying a rotation phase of a camshaft with respect to a crankshaft by a rotation of a motor, and configured to control the motor based on a target value of the rotation phase, the variable valve control device comprising: 
a motor angle signal acquisition part configured to acquire, as an input, a motor angle signal, which is an output signal from a motor angle sensor configured to detect an angle of rotation of the motor; 
a crank angle signal acquisition part configured to acquire, as an input, a crank angle signal, which is an output signal from a crank angle sensor configured to detect an angular position of the crankshaft; 
a communication part connected to an in-vehicle communication network and configured to acquire control information including a first detection value, which is a detection value of the rotation phase based on a detection signal of the angular position of the crankshaft and a detection signal of an angular position of the camshaft, and the target value, via the in-vehicle communication network; 
a second detection value computing part configured to compute a second detection value, which is a detection value of the rotation phase, by computing an amount of variation in rotation phase per computation cycle based on a rotational speed of the motor computed based on the motor angle signal and a rotational speed of the crankshaft computed based on the crank angle signal and integrating the amount of variation; Page 2 of 11Application No. 16/647,443 
Attorney Docket No. 106250.PD273US a determination part configured to determine whether a rotation phase control for making the rotation phase approach the target value is in a transient state or in a steady state;

however the prior art of record fails to show or adequately teach
a switching part configured to switch a detection value of the rotation phase used for controlling the motor to the second detection value when the rotation phase control is in the transient state and switch the detection value of the rotation phase used for controlling the motor to the first detection value when the rotation phase control is in the steady state; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GEORGE C JIN/Primary Examiner, Art Unit 3747